

Exhibit 10.1


PEERLESS SYSTEMS CORPORATION
2005 INCENTIVE AWARD PLAN RESTRICTED STOCK AWARD AGREEMENT


          THIS RESTRICTED STOCK AWARD AGREEMENT, (the “Agreement”), dated as of
____________  (the “Date of Grant”), is made by and between Peerless Systems
Corporation, a Delaware corporation (the “Company”), and _____________ (the
“Grantee”).


          WHEREAS, pursuant to the 2005 Incentive Award Plan, as amended (the
“Plan”),  the Company may grant Restricted Stock;


WHEREAS, the Company’s director compensation policy provides that, on the date
of the Company’s annual meeting of stockholders, each director who is re-elected
to the Board of Directors (the “Board”) shall receive __________ shares of
Restricted Stock;


WHEREAS, pursuant to such policy, on _______________, the Board approved the
grant of _______ shares of Restricted Stock to the Grantee, comprised of _______
shares of Restricted Stock issuable in connection with Grantee’s re-election to
the Board on _______________, inadvertently  not previously issued,  and _______
shares of Restricted Stock issuable in connection with Grantee’s re-election to
the Board on  _______________;


          WHEREAS, the Company desires to grant to the Grantee the number of
shares of Restricted Stock provided for herein;


          NOW, THEREFORE, in consideration of the recitals and the mutual
agreements herein contained, the parties hereto agree as follows:


Section 1. Grant of Restricted Stock Award


 
(a)
Grant of Restricted Stock. The Company hereby grants to the Grantee
_______ shares of Restricted Stock (the “Award”) upon the terms and conditions
set forth in this Agreement and as otherwise provided in the Plan.



 
(b)
Incorporation of Plan; Capitalized Terms. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.


 
1

--------------------------------------------------------------------------------

 


Section 2. Terms and Conditions of Award


(a)
The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions: Ownership of Shares. Subject to
the restrictions set forth in the Plan and this Agreement, the Grantee shall
possess all incidents of ownership of the Restricted Stock granted hereunder,
including the right to receive or reinvest dividends with respect to such
Restricted Stock and the right to vote such Restricted Stock.



(b)
Restrictions. Restricted Stock and any interest therein, may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, except by
will or the laws of descent and distribution, during the Restricted Period. Any
attempt to dispose of any Restricted Stock in contravention of the above
restriction shall be null and void and without effect.



(c)
Certificate; Book Entry Form; Legends. The Company shall issue the shares of
Restricted Stock either (i) in certificate form or (ii) in book entry form,
registered in the name of the Grantee, with legends, or notations, as
applicable, referring to the terms, conditions and restrictions applicable to
the Award. Grantee agrees that any certificate issued for Restricted Stock prior
to the lapse of any outstanding restrictions relating thereto shall be inscribed
with the following legends:



“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE 2005 INCENTIVE AWARD PLAN OF
PEERLESS SYSTEMS CORPORATION, AS AMENDED, AND AN AGREEMENT ENTERED INTO BETWEEN
THE REGISTERED OWNER AND THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN
CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT. “

 
2

--------------------------------------------------------------------------------

 


(d)
Lapse of Restrictions. All restrictions with respect to _______ shares of
Restricted Stock granted hereunder shall lapse on the earlier of (i)
_______________ and (ii) the date of the Company’s _____ annual meeting of
stockholders.   All restrictions with respect to the remaining _______ shares of
Restricted Stock granted hereunder shall lapse on the earlier of (i)
_______________ and (ii) the date of the Company’s _____ annual meeting of
stockholders. Upon the lapse of restrictions relating to any shares of
Restricted Stock, the Company shall, as applicable, either remove the notations
on any such shares of Restricted Stock issued in book-entry form or deliver to
the Grantee or the Grantee’s personal representative a stock certificate
representing a number of shares of Common Stock, free of the restrictive legend
described in Section 2(c), equal to the number of shares of Restricted Stock
with respect to which such restrictions have lapsed. If certificates
representing such Restricted Stock shall have theretofore been delivered to the
Grantee, such certificates shall be returned to the Company, complete with any
necessary signatures or instruments of transfer prior to the issuance by the
Company of such unlegended shares of Common Stock.   Upon lapse of such
restrictions, the Common Stock may not be sold, offered for sale, pledged,
hypothecated or otherwise transferred in the absence of a registration statement
in effect with respect thereto under the Securities Act of 1933, as amended (the
"Act"), unless sold pursuant to Rule 144 of the Act or unless such sale, pledge
hypothecation or transfer is otherwise exempt from registration under the Act
and applicable state securities laws.



(e)
Termination of Directorship. If prior to the lapse of restrictions in accordance
with Section 2(d) with respect to any portion of the Restricted Stock granted
hereunder (i) Grantee’s directorship is terminated with cause;  (ii) Grantee
voluntarily resigns as a director of the Company; or (iii) Grantee determines
not to stand for re-election as a director for the Company, such portion of the
Restricted Stock held by the Grantee shall be automatically forfeited by the
Grantee as of the date of termination. Shares of Restricted Stock forfeited
pursuant to this Section 2(e) shall be transferred to, and reacquired by, the
Company without payment of any consideration by the Company, and neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall thereafter have any further rights or interests in such
shares. If certificates for any such shares containing restrictive legends shall
have theretofore been delivered to the Grantee (or his/her legatees or personal
representative), such certificates shall be returned to the Company, complete
with any necessary signatures or instruments of transfer.



(f)
In the event of termination of Grantee’s directorship without cause prior to the
lapsing of restrictions in accordance with Section 2(d) with respect to any
portion of the Restricted Stock granted hereunder, all restrictions with respect
to such portion of the Restricted stock shall be deemed to lapse immediately
pursuant to the terms set forth in Section 3(d).


 
3

--------------------------------------------------------------------------------

 


(g)
Income Taxes. The Grantee shall pay to the Company promptly upon request, and in
any event at the time the Grantee recognizes taxable income in respect of the
Restricted Stock (whether in connection with the grant or vesting of the
Restricted Stock, the making of an election under Section 83(b) of the Code in
connection with the grant of the Restricted Stock as described in Section 2(h)
below, or otherwise), an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Restricted
Stock. Such payment may be made by any of, or a combination of, the following
methods: (i) cash or check; (ii) out of the Grantee’s current compensation;
(iii) if permitted by the Administrator in its discretion, surrender of other
shares of Common Stock of the Company which (a) in the case of shares initially
acquired from the Company (upon exercise of a stock option or otherwise), have
been owned by the Grantee for such period (if any) as may be required to avoid a
charge to the Company’s earnings, and (b) have a Fair Market Value on the date
of surrender equal to the amount required to be withheld; or (iv) if permitted
by the Administrator in its discretion, by electing to have the Company withhold
or otherwise reacquire from the Grantee Shares of Restricted Stock that vest
pursuant to the terms hereof having a Fair Market Value equal to the minimum
statutory amount required to be withheld in connection with the vesting of such
Shares. For these purposes, the Fair Market Value of the Shares to be withheld
or repurchased, as applicable, shall be determined on the date that the amount
of tax to be withheld is to be determined (the “Tax Date”).  All elections by
the Grantee to have Shares withheld or repurchased to satisfy tax withholding
obligations shall be made in writing in a form acceptable to the Administrator
and shall be subject to the following restrictions:



 
(i)
the election must be made on or prior to the applicable Tax Date;



 
(ii)
once made, the election shall be irrevocable as to the particular Shares as to
which the election is made;



 
(iii)
all elections shall be subject to the consent or disapproval of the
Administrator; and



 
(iv)
 if the Grantee is subject to Section 16 of the Exchange Act, the election must
comply with the applicable provisions of Rule 16b-3 promulgated under the
Exchange Act and shall be subject to such additional conditions or restrictions
as may be required thereunder to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.



(h)
Section 83(b) Election. The Grantee hereby acknowledges that he or she may file
an election pursuant to Section 83(b) of the Code to be taxed currently on the
fair market value of the shares of Restricted Stock (less any purchase price
paid for the shares), provided that such election must be filed with the
Internal Revenue Service no later than thirty (30) days after the grant of such
Restricted Stock. The Grantee will seek the advice of his or her own tax
advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of the Restricted Stock award
under federal, state, and any other laws that may be applicable. The Company and
its affiliates and agents have not and are not providing any tax advice to the
Grantee.


 
4

--------------------------------------------------------------------------------

 


Section 3.  Miscellaneous


(a)
Notices. Any and all notices, designations, consents, offers, acceptances and
any other communications provided for herein shall be given in writing and shall
be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee.



(b)
No Right to Continued Directorship. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue as a director of the
Company.



(c)
Bound by Plan. By signing this Agreement, the Grantee acknowledges that he/she
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.



(d)
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and of the Grantee and the
beneficiaries, executors, administrators, heirs and successors of the Grantee.



(e)
Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.



(f)
Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.



(g)
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereto.



(h)
Governing Law. This Agreement and the rights of the Grantee hereunder shall be
construed and determined in accordance with the laws of the State of Delaware.



(i)
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part, of this Agreement.


 
5

--------------------------------------------------------------------------------

 


(j)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

     

     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the ___day of _____________.



 
PEERLESS SYSTEMS CORPORATION
     
By:
     
Its:
             
Name:
 
Title:
     
Address:


 
6

--------------------------------------------------------------------------------

 